DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “evaluation unit” and “setting changing unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structure for the aforementioned “evaluation unit” and “setting changing unit” is described in the specification as an ECU or multiple ECUs (see paragraphs [0026]-[0034] of the specification as-filed). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the claim recites “the setting changing unit improves the kinetic characteristic when the degree of interest evaluated by the evaluation unit is higher than a reference range, and restricts the kinetic characteristic when the degree of interest is lower than the reference range” (emphasis added). The terms “improves” and “restricts” do not appear to be being used in their plain and ordinary meaning when read in light of the specification. 
Paragraphs [0040]-[0041] of the specification describe an “improvement” of the kinetic characteristic to mean an increase in the characteristic, and a restriction of the kinetic characteristic to mean a decrease in the characteristic. However, the plain and ordinary definitions of “improve” and “restrict” do not necessarily correspond to “increase” and “decrease”, respectively. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). However, paragraphs [0040]-[0041] merely provide exemplary implementations of the “improvement” and “restriction” of the kinetic characteristic, but not explicitly define the terms. Therefore, the terms are indefinite because the specification does not clearly redefine the terms.
For the purpose of further examination on the merits, Examiner will treat the word “improves” as used in claim 7 to mean “increases” and the word “restricts” as used in claim 7 to mean “decreases.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiramatsu et al. (United States Patent Application Publication No. US 2019/0337530 A1) [hereinafter “Hiramatsu”].

Regarding claim 1, Hiramatsu discloses a control apparatus for controlling a vehicle (driving control apparatus 1), comprising:
an evaluation unit configured to evaluate a degree of interest of a passenger of the vehicle with respect to time (driving characteristics judgement unit 23; see [0033]-[0039], [0050]-[0058], and [0068]); and
a setting changing unit configured to change setting of a kinetic characteristic of the vehicle based on an evaluation result obtained by the evaluation unit (driving characteristics determination unit 27; see [0039]-[0041] and [0059]-[0069]).

Regarding claim 2, Hiramatsu further discloses the vehicle includes an automated driving mode as an operation mode (see [0039]-[0042]), and in the automated driving mode, the evaluation unit evaluates the degree of interest, and the setting changing unit changes the setting (see [0033]-[0041] and [0050]-[0069]). 

Regarding claim 3, Hiramatsu further discloses the setting changing unit changes the setting of the kinetic characteristic by changing setting of acceleration/deceleration characteristics of the vehicle (see [0059]-[0069]). 

Regarding claim 7, Hiramatsu further discloses the setting changing unit improves the kinetic characteristic when the degree of interest evaluated by the evaluation unit is higher than a reference range, and restricts the kinetic characteristic when the degree of interest is lower than the reference range (see [0056]-[0069]). 

Regarding claim 8, Hiramatsu further discloses the vehicle includes an imaging apparatus installed in the vehicle, and the evaluation unit evaluates the degree of interest based on an image obtained by the imaging apparatus ([0068]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu in view of Liu (United States Patent Application Publication No. US 2005/0049772 A1).

Regarding claim 4, Hiramatsu does not expressly teach the vehicle includes an automatic transmission, and the setting changing unit changes the setting of the acceleration/deceleration characteristic by changing a control form of the automatic transmission. 
Liu generally teaches an engine control system for changing drive settings in response to a selected drive mode (see Abstract). Liu teaches that in aggressive or sporty driving modes determined based on the driver’s characteristics, the control form of the automatic transmission is changed by changing engagement schedules for shifting gears and changing control forms of the lock-up clutch of the torque converter (see [0025]-[0028] and Figures 7-10). Liu teaches this allows for more aggressive acceleration characteristics as desired by the driver. 
As noted above in the rejections of claims 3 and 7, Hiramatsu teaches increasing the acceleration characteristics of the vehicle when it is determined the driver is in a hurry or in an aggressive driving mode. 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Hiramatsu such that the vehicle includes an automatic transmission and the setting changing unit changes the setting of the acceleration/deceleration characteristic by changing a control form of the automatic transmission, in view of Liu, and Liu teaches changing a control form of the automatic transmission is an effective way in changing the acceleration characteristics of a vehicle to match the driving characteristics of the driver.

Regarding claim 5, the combination of Hiramatsu and Liu further teaches the automatic transmission includes a shifting mechanism and the setting changing unit changes the setting of the acceleration/deceleration characteristic by changing a control form of an engaging mechanism of the shifting mechanism (see [0025]-[0028] of Liu). 

Regarding claim 6, the combination of Hiramatsu and Liu further teaches the automatic transmission includes a torque converter with a lock-up clutch (torque converter clutch 58 of Liu), and the setting changing unit changes the setting of the acceleration/deceleration characteristic by changing a control form of the lock-up clutch (see [0025]-[0028] of Liu). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu in view of Kameyama (United States Patent Application Publication No. US 2009/0292528 A1).

Regarding claim 9, Hiramatsu does not expressly teach the vehicle includes a clock installed in the vehicle, and the evaluation unit evaluates the degree of interest based on a frequency at which the passenger looks at the clock. 
Kameyama generally teaches a system for determining a user interest (see Abstract). Kameyama teaches the vehicle includes a face camera 521 for imaging a passenger’s face. Kameyama teaches the system can determine that the user is in a hurry based on a frequency at which the user looks in the direction of a clock in the vehicle (see [0107]). 
Hiramatsu teaches changing the kinetic characteristic of the vehicle by determining if the driver of the vehicle is in a hurry, which is used as a way of determining the degree of interest of the driver (see at least [0069]).
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Hiramatsu so as to include a clock in the vehicle and evaluate the degree of interest based on a frequency at which the passenger looks at the clock, in view of Kameyama, as Kameyama teaches the frequency at which the passenger looks at the vehicle clock can be used to effectively determine that the user is in a hurry. This would allow the system taught by Hiramatsu another way of determining that the user is in a hurry and thus the acceleration characteristics of the vehicle need to be changed to achieve the desired functionality and goals of Hiramatsu. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:



Cawley et al. (US 2018/0101170 A1) generally teaches:
The present disclosure includes a method of controlling an autonomous vehicle. The method comprises determining one or more operational parameters of the vehicle, and an ability of a driver to control one or more systems of the vehicle manually. The method further comprises adjusting a proportion of autonomous control of the vehicle based on the one or more operational parameters and the ability of the driver.

Jang et al. (US 2019/0171211 A1) generally teaches:
An interest level detection unit configured to detect a level of interest of an occupant in a travel state of an automatic driving vehicle, a manual driving characteristic learning unit configured to learn manual driving characteristics based on the travel state of the automatic driving vehicle, and an automatic driving characteristic setting unit configured to set automatic driving characteristics based on a surrounding state of the automatic driving vehicle, an interest level determination unit configured to determine the occupant's level of interest in the vehicle travel and a driving characteristic setting unit configured to set the driving characteristics based on the manual driving characteristics learned in the manual driving characteristic learning unit when the level of interest is determined to be high and set the automatic driving characteristics set by the automatic driving characteristic setting unit when the level of interest is determined to be low.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669